UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                     Plaintiff,                                17-CV-972 (JPO)

                    -v-                                            ORDER

 SHAOHUA MICHAEL YIN,
                     Defendant.


J. PAUL OETKEN, District Judge:

       The oral arguments previously scheduled for March 6, 2020, are adjourned to March 10,

2020, at 12:00 p.m. So ordered.

       SO ORDERED.

Dated: February 14, 2020
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge
